DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-19) in the reply filed on 10/11/2022 is acknowledged.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the tower" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase “the tower” in line 3 renders the claim indefinite because it is not clear what this is referring to.  It appears the intended meaning may be “the towel” and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 8,375,500 to Aguirre (“Aguirre”).
Regarding claim 18, Aguirre teaches a system (abstract), comprising: an elongate member comprising: a first portion extending linearly along a first axis from a proximal end to a distal end (Fig. 3, ref. 23, col. 5, lines 19-33); a second portion extending linearly along a second axis from a proximal end to a distal end (Fig. 3, ref. 32, col. 5, lines 44-53); and a joint member configured to couple the proximal end of the first portion and the proximal end of the second portion to one another, the joint member configured to angle the second portion relative to the first portion such that the first and second axes intersect (Fig. 3, ref. 37 and 28, col. 6, lines 21-40); and a cleaning attachment selectively coupled to the distal end of the second portion (Figs. 1, 7 and 9, ref. 50, 51 and 55, col. 6, line 61 – col. 7, line 49).
Regarding claim 19, Aguirre discloses a system wherein the cleaning attachment is selected from the group consisting of a brush head, a squeegee, an absorbent pad, a mop head, a duster, and a sponge (Figs. 1, 7 and 9, ref. 50, 51 and 55, col. 6, line 61 – col. 7, line 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,375,500 to Aguirre (“Aguirre”) in view of US 2006/0153627 to Mathis (“Mathis”).
Regarding claim 1, Aguirre teaches an apparatus (abstract), comprising: an elongate member comprising: a first portion extending linearly along a first axis from a proximal end to a distal end (Fig. 3, ref. 23, col. 5, lines 19-33); a second portion extending linearly along a second axis from a proximal end to a distal end (Fig. 3, ref. 32, col. 5, lines 44-53); and a joint member configured to couple the proximal end of the first portion and the proximal end of the second portion to one another, the joint member configured to angle the second portion relative to the first portion such that the first and second axes intersect (Fig. 3, ref. 37 and 28, col. 6, lines 21-40); and a cleaning attachment selectively coupled to the distal end of the second portion (Figs. 1, 7 and 9, ref. 50, 51 and 55, col. 6, line 61 – col. 7, line 49).  
Aguirre does not explicitly teach that the cleaning attachment comprises a towel, the towel configured for absorbing liquids from a surface in response to the towel being moved across the surface using the elongate member.  Aguirre discloses the apparatus being used to clean an automobile window (Fig. 1) and wherein the cleaning attachment comprises a squeegee (col. 7, lines 30-49).  Mathis teaches an automobile window washer apparatus (abstract) comprising a towel (ref. 34, para [0027]) and discloses that many persons cleaning their vehicle windows using a squeegee prefer to complete the window cleaning operation by wiping the window with a towel (para [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Aguirre system in view of Mathis wherein it includes a cleaning attachment comprising a towel, with a reasonable expectation of success, in view of the disclosure that many persons cleaning their vehicle windows using a squeegee prefer to complete the window cleaning operation by wiping the window with a towel.
Regarding claim 2, Aguirre and Mathis disclose a system wherein the joint member is adjustable such that the second portion is pivotably moveable about a radial axis relative to the first portion (Aguirre, Fig. 3).  
Regarding claim 7, Aguirre and Mathis disclose a system wherein at least one of the first portion and the second portion are telescopically extendable (Aguirre, Fig. 3, ref. 24 and 25, col. 4, line 54 – col. 5, line 9, col. 5, lines 34-43.
Regarding claim 8, Aguirre and Mathis disclose at least one handle on the first portion for gripping the first portion, the at least one handle comprising one of a rubber grip, a strap, a foam handle, and a protruding handle that is oriented along a third axis that is perpendicular to the first axis (Aguirre, Fig. 3, ref. 42, col. 6, lines 41-60). 
Regarding claim 16, Aguirre and Mathis disclose a system wherein the second portion is rotatable along a radial axis and useful for rolling the towel around the second portion (Aguirre, Fig. 3). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,375,500 to Aguirre (“Aguirre”) in view of US 2006/0153627 to Mathis (“Mathis”) and in further view of US 1,136,358 to Park (“Park”).
Regarding claim 3, Aguirre and Mathis disclose an apparatus wherein the joint member comprises a lock that the proximal end of the first portion and the proximal end of the second portion are coupled to and that allows the second portion to pivot about the radial axis relative to the first portion (Aguirre, Fig. 3), but does not explicitly teach that the lock comprises a locking plate hinge.  Locking plate hinges were well known in the art as allowing pivoting about an axis (see, e.g.. Park at, inter alia, claim 1), and the skilled artisan could have substituted a locking plate hinge for the lock of the Augirre/Mathis system with predictable results.  MPEP 2143(I)(B).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,375,500 to Aguirre (“Aguirre”) in view of US 2006/0153627 to Mathis (“Mathis”) and in further view of US 2018/0178858 to Hollman et al. (“Hollman”).
Regarding claim 4, Aguirre and Mathis disclose an apparatus wherein the joint member comprises a lock that the proximal end of the first portion and the proximal end of the second portion are coupled to and that allows the second portion to pivot about the radial axis relative to the first portion (Aguirre, Fig. 3), but does not explicitly teach that the lock comprises a locking ball joint.  Locking ball joints were well known in the art as allowing pivoting about an axis (see, e.g.. Hollman at, inter alia, para [0113]), and the skilled artisan could have substituted a locking ball joint for the lock of the Augirre/Mathis system with predictable results.  MPEP 2143(I)(B).  
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,375,500 to Aguirre (“Aguirre”) in view of US 2006/0153627 to Mathis (“Mathis”) and in further view of EP 0808753 to Pointner (“Pointner”).
Regarding claim 5, Aguirre and Mathis disclose a system wherein the joint member comprises an angle joint that the proximal end of the first portion and the proximal end of the second portion are selectively coupled to (Aguirre, Fig. 3), but do not explicitly teach that the angle joint is a fixed angle joint.  Fixed angle joints were well known in the art (see, e.g., Pointner at, inter alia, Fig. 3, ref. 72 and 73), and the skilled artisan could have substituted a fixed angle joint for the angled joint of the Augirre/Mathis system with predictable results.  MPEP 2143(I)(B).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,375,500 to Aguirre (“Aguirre”) in view of US 2006/0153627 to Mathis (“Mathis”) and in further view of US 2004/0134803 to Michelson et al. (“Michelson”).
Regarding claim 9, Aguirre and Mathis do not explicitly teach a clip attached to the first portion and configured to receive the second portion when the second portion is removed from the joint member.  Michelson teaches a broom and dustpan combination (abstract) including a clip (Fig. 2, ref. 76), which is disclosed as advantageously allowing for releasably retaining a handle (or first and second portion) (para [0045]).  Note that Aguirre discloses bristles and with a handle (ref. 23 and 53, col. 3, line 60 - col. 4, line 32).  The skilled artisan would have found it obvious to modify the Aguirre/Mathis system in view of Michelson wherein it includes a clip attached to the first portion and configured to receive the second portion when the second portion is removed from the joint member, with a reasonable expectation of success, in order to advantageously allow for releasably retaining the handle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,375,500 to Aguirre (“Aguirre”) in view of US 2006/0153627 to Mathis (“Mathis”) and in further view of US 2007/0169296 to McDonald (“McDonald”).
Regarding claim 10, Aguirre and Mathis do not explicitly teach the system wherein the towel comprises a sleeve along an edge of the towel that is configured to receive the distal end of the second portion, the sleeve comprising an elastic fit on at least one opening of the sleeve for securing the towel onto the second portion.  McDonald teaches a cleaning device (abstract) comprising a sleeve (Fig. 2, ref. 120) along an edge of the towel, the sleeve comprising an elastic fit on at least one opening of the sleeve, that is configured to receive a distal end of another portion, which is disclosed as advantageously useful for securing the towel to the distal end (para [0024]).  The skilled artisan would have found it obvious to modify the Aguirre/Mathis system in view of Michelson wherein the towel comprises a sleeve along an edge of the towel that is configured to receive the distal end of the second portion, the sleeve comprising an elastic fit on at least one opening of the sleeve for securing the towel onto the second portion 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,375,500 to Aguirre (“Aguirre”) in view of US 2006/0153627 to Mathis (“Mathis”) and in further view of US 2001/0034890 to Levas (“Levas)”).
Regarding claims 11 and 12, Aguirre and Mathis do not explicitly teach a system wherein the towel comprises a plurality of fasteners along an edge of the towel that selectively fit one or more corresponding fastener receiving members along a length of the second portion for securing the towel onto the second portion.  Nevas teaches a towel (abstract) useful for cleaning a vehicle (para [0025) including hook-and-loop fasteners, which are disclosed as advantageously useful for attaching the towel (claim 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Aguirre/Mathis system in view of Levas wherein the towel comprises a plurality of fasteners along an edge of the towel that selectively fit one or more corresponding fastener receiving members along a length of the second portion for securing the towel onto the second portion, wherein the plurality of fasteners and corresponding fastener receiving members comprises at least one of buttons, snaps, and hook-and-loop fasteners, with a reasonable expectation of success, so that the towel remains attached to the second portion during use.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,375,500 to Aguirre (“Aguirre”) in view of US 2006/0153627 to Mathis (“Mathis”) and in further view of US 2008/0028554 to Chu et al. (“Chu”).
Regarding claim 15, Aguirre and Mathis do not explicitly teach the system wherein the second portion comprises one or more clips that are actuated to receive the towel and secure the towel to the second portion.  Chu teaches a cleaning kit (abstract) including a towel where clips are disclosed as advantageously attaching a towel to a tool (para [0057]).  The skilled artisan would have found it obvious to modify the Aguirre/Mathis system in view of Chu wherein the second portion comprises one or more clips that are actuated to receive the towel and secure the towel to the second portion, with a reasonable expectation of success, so that the towel remains attached to the second portion during use.

Allowable Subject Matter
Claims 6, 13, 14 and 17 are objected to as being dependent upon a rejected base claim, and claim 17 is rejected as indefinite, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to cure the indefiniteness of claim 17.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: US 8,375,500 to Aguirre and US 2006/0153627 to Mathis.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of:  wherein the proximal end of the first portion and the proximal end of the second portion are connected to one another by an elastic cord that runs through the fixed angle joint such that the proximal end of the second portion is removable from the fixed angle joint while remaining connected to the proximal end of the first portion via the elastic cord running through the fixed angle joint (as in claim 6), wherein the second portion comprises a slit that an edge of the towel is configured to slide into to secure the towel to the second portion, the towel comprising a rigid member along an edge of the towel that prevents the towel from falling out of the slit, the distal end comprising a cap for preventing the towel from sliding out of the slit (as in claim 13), wherein the second portion comprises a protruding hook near the proximal end of the second portion and the towel comprises a sleeve along an edge of the towel that includes a loop member at an opening of the sleeve that is fixed to the towel, the sleeve configured to receive the distal end of the second portion until the loop member is attachable to the protruding hook for securing the towel onto the second portion (as in claim 14), or a plunger member that is slidable along a length of the second portion, the plunger member engaging the rolled towel and wringing liquid from the towel as the plunger slides along the length of the second portion (as in claim 17), in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714